 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 411 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2004 
Mr. Ryun of Kansas submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
To express the sense of the Congress regarding the 50th anniversary of the Supreme Court decision in Brown v. Board of Education of Topeka. 
  
Whereas Oliver L. Brown is the namesake of the landmark United States Supreme Court decision of 1954, Brown v. Board of Education (347 U.S. 483, 1954);   
Whereas Oliver L. Brown is honored as the lead plaintiff in the Topeka, Kansas case which posed a legal challenge to racial segregation in public education;  
 Whereas by 1950, African-American parents began to renew their efforts to challenge State laws that only permitted their children to attend certain schools, and as a result, they organized through the National Association for the Advancement of Colored People (the NAACP), an organization founded in 1909 to address the issue of the unequal and discriminatory treatment experienced by African-Americans throughout the country;  
Whereas Oliver L. Brown became part of the NAACP strategy led first by Charles Houston and later by Thurgood Marshall, to file suit against various school boards on behalf of such parents and their children;  
Whereas Oliver L. Brown was a member of a distinguished group of plaintiffs in cases from Kansas (Brown v. Board of Education), Delaware (Gebhart v. Belton), South Carolina (Briggs v. Elliot), and Virginia (Davis v. County School Board of Prince Edward County) that were combined by the United States Supreme Court in Brown v. Board of Education, and in Washington, D.C. (Bolling v. Sharpe), considered separately by the Supreme Court with respect to the District of Columbia;  
Whereas with respect to cases filed in the State of Kansas—  
 (1) there were 11 school integration cases dating from 1881 to 1949, prior to Brown v. Board of Education in 1954;  
 (2) in many instances, the schools for African-American children were substandard facilities with out-of-date textbooks and often no basic school supplies;  
 (3) in the fall of 1950, members of the Topeka, Kansas chapter of the NAACP agreed to again challenge the separate but equal doctrine governing public education;  
 (4) on February 28, 1951, the NAACP filed their case as Oliver L. Brown et al. v. The Board of Education of Topeka Kansas (which represented a group of 13 parents and 20 children);  
 (5) the district court ruled in favor of the school board and the case was appealed to the United States Supreme Court;  
 (6) at the Supreme Court level, the case was combined with other NAACP cases from Delaware, South Carolina, Virginia, and Washington, D.C. (which was later heard separately); and  
 (7) the combined cases became known as Oliver L. Brown et al. v. The Board of Education of Topeka, et al.;  
Whereas with respect to the Virginia case of Davis et al. v. Prince Edward County Board of Supervisors—  
 (1) one of the few public high schools available to African-Americans in the State of Virginia was Robert Moton High School in Prince Edward County;  
 (2) built in 1943, it was never large enough to accommodate its student population;  
 (3) the gross inadequacies of these classrooms sparked a student strike in 1951;  
 (4) the NAACP soon joined their struggles and challenged the inferior quality of their school facilities in court; and  
 (5) although the United States District Court ordered that the plaintiffs be provided with equal school facilities, they were denied access to the schools for white students in their area;  
Whereas with respect to the South Carolina case of Briggs v. R.W. Elliott—  
 (1) in Clarendon County, South Carolina, the State NAACP first attempted, unsuccessfully and with a single plaintiff, to take legal action in 1947 against the inferior conditions that African-American students experienced under South Carolina’s racially segregated school system;  
 (2) by 1951, community activists convinced African-American parents to join the NAACP efforts to file a class action suit in United States District Court;  
 (3) the court found that the schools designated for African-Americans were grossly inadequate in terms of buildings, transportation, and teacher salaries when compared to the schools provided for white students; and  
 (4) an order to equalize the facilities was virtually ignored by school officials, and the schools were never made equal;  
Whereas with respect to the Delaware cases of Belton v. Gebhart and Bulah v. Gebhart—  
 (1) first petitioned in 1951, these cases challenged the inferior conditions of 2 African-American schools;  
 (2) in the suburb of Claymont, Delaware, African-American children were prohibited from attending the area’s local high school, and in the rural community of Hockessin, Delaware, African-American students were forced to attend a dilapidated 1-room schoolhouse, and were not provided transportation to the school, while white children in the area were provided transportation and a better school facility;  
 (3) both plaintiffs were represented by local NAACP attorneys; and  
 (4) though the State Supreme Court ruled in favor of the plaintiffs, the decision did not apply to all schools in Delaware;  
Whereas with respect to the District of Columbia case of Bolling, et al. v. C. Melvin Sharpe, et al.—  
 (1) 11 African-American junior high school students were taken on a field trip to Washington, D.C.’s new John Philip Sousa School for white students only;  
 (2) the African-American students were denied admittance to the school and ordered to return to their inadequate school; and  
 (3) in 1951, a suit was filed on behalf of the students, and after review with the Brown case in 1954, the United States Supreme Court ruled that segregation in the Nation’s capital was unconstitutional;  
Whereas on May 17, 1954, at 12:52 p.m., the United States Supreme Court ruled that the discriminatory nature of racial segregation violates the 14th Amendment to the Constitution, which guarantees all citizens equal protection of the laws;   
Whereas the decision in Brown v. Board of Education set the stage for dismantling racial segregation throughout the country;   
Whereas the quiet courage of Oliver L. Brown and his fellow plaintiffs asserted the right of African-American people to have equal access to social, political, and communal structures;   
Whereas our country is indebted to the work of the NAACP Legal Defense and Educational Fund, Inc., Howard University Law School, the NAACP, and the individual plaintiffs in the cases considered by the Supreme Court;   
Whereas Reverend Oliver L. Brown died in 1961, and because the landmark United States Supreme Court decision bears his name, he is remembered as an icon for justice, freedom, and equal rights; and   
Whereas the national importance of the Brown v. Board of Education decision had a profound impact on American culture, affecting families, communities, and governments by outlawing racial segregation in public education, resulting in the abolition of legal discrimination on any basis: Now therefore be it   
 
 
That— 
(1)the Congress recognizes and honors the 50th anniversary of the Supreme Court decision in Brown v. Board of Education of Topeka;  
(2)the Congress encourages all people of the United States to recognize the importance of the Supreme Court decision in Brown v. Board of Education of Topeka; and  
(3)by celebrating the 50th anniversary of the Brown v. Board of Education of Topeka, the Nation will be able to refresh and renew the importance of equality in society.   
 
